Per Curiam. On January 16, 1996, we granted the appellant’s petition for writ of certiorari to complete the record in this capital-murder case. The writ was returnable on February 15, 1996. On that date, appellant, Charles Allen McGehee, through his attorney, William M. Howard, Jr., filed this motion for extension of time for the court reporter, Val Dixon-Sims, to complete the record. Attached to the motion is a written statement from Ms. Dixon-Sims informing us that her records, including tapes relating to this case, were vandalized on January 17, 1995. A partial transcript has been filed in this case, but the contents of certain bench conferences have not been included, despite Ms. Dixon-Sims’s contention that she recorded them at trial and has since transcribed “what [she] could of the proceedings.”  Consequently, we grant appellant’s motion and direct the trial court, court clerk, court reporter, and counsel for appellant and appellee to attempt to reconstruct the missing parts of the record and to settle the record in this case in accordance with Ark. R. App. P. Civ. 6(d), made applicable in criminal cases pursuant to Ark. R. App. P. Crim. 5(a). See West v. State, 322 Ark. 114, 907 S.W.2d 133 (1995) (per curiam). The record must be settled and returned within thirty days from the date of this opinion.